Mr. Justice Scott, dissenting: The rule sought to be established by the majority opinion of the court seems to me to be so different from the rule heretofore uniformly recognized by this court that I can not concur in it. I can never yield my assent to a rule that will permit a party to rescind a contract for non-performance on the part of the vendee, whether this contract relates to the sale of real or personal property, and take back that which he had parted with, and yet retain that which he had received under the contract. I am persuaded that the cases heretofore adjudged by this court, hold a sounder and better rule, and one more in consonance with our sense of justice. It is not doubted, and never has been, that a party can not “ make his own infraction of his agreement, the basis of an implied undertaking in his favor, or of an action for money had and received against the other party who stands fair and innocent.” But if the vendor seeks to avail of the default Df the vendee to rescind the contract and say that there is no contract existing between them, then, because there is no contract between the parties, the vendor holds that which he has received under the contract to the use of the vendee, and the law implies a promise to return it. If the parties choose to contract for the forfeiture to the vendor of all that has been paid under the contract in case of nonperformance, while it would in many cases be a hard and unconscionable contract that equity would not enforce, still the law would leave the vendee to the consequences of his own contract. But that is not the case presented in the record in this case. The appellant did not contract for a forfeiture of what had been paid under the contract in case of non-performance on the part of the appellee. The contract between the parties was an executory contract, and the appellant chose to avail of a provision in the contract to rescind for non-payment according to the terms of the agreement. The provisions in the agreement, that authorized the vendor to rescind the contract in case of non-payment, gave the appellant no higher or greater power than the law invested him with in the absence of the agreement. The appellee did not perform his contract promptly according to the terms of the agreement, but he never repudiated or rescinded the contract, or sought to do so. The appellant voluntarily put an end to the contract against the protest of the appellee. A party ought not to be permitted to repudiate the contract and say that it is rescinded, and yet retain, at the same time, all that he has received under the contract. It has been so repeatedly held by this court. The law has afforded the vendor an ample remedy in case of non-performance on the part of the vendee. The vendor may hold himself in readiness to comply with his contract, and may file his bill in equity for a vendor’s lien, and may have a decree for the unpaid purchase money, and, in default of payment, may have the premises sold to satisfy the same, or he may proceed at law to enforce the payment of his debt. But if the vendor elects to avail of the failure or neglect of the vendee to perform his contract, and put an end to the entire contract, before he can exercise this extraordinary power he must place the vendee in statu quo, and restore that which he has received under the contract, unless the vendor has contracted for a forfeiture, in which event, the law will leave the vendee to the consequences of his own contract. I understand these views to be fully supported by the following cases: Jennings v. Gage, 13 Ill. 610; Gehr v. Hagerman, 26 id. 438; Smith v. Lamb, id. 396; Murphy v. Lockwood, 21 id. 611; Staley v. Murphy, 47 id. 241; Buchenau v. Horney, 12 id. 336. It is no answer to this view of the law to say that the vendee, in many instances, has received rents and profits for which he ought to account to the vendor. The action for money had and received is an equitable action, and the equities between the parties may be adjusted in such an action. In such an action the vendor may recoup from the amount due the vendee any rents that the vendee may have received, or any damages that the vendor may have sustained by reason of the breach of the contract, and thus complete justice will be done between the parties. . 27o doubt there are cases where the vendor would be justifled in reselling the property to a third party, without first tendering back the consideration received from the vendee, but in all such cases he must hold the advanced payments for the use of the vendee, or until the equities between the parties, growing out of the contract and its violation, can be adjusted. Thompson v. Bruen, 46 Ill. 125. I am therefore of opinion, on the facts contained in this record, that the appellee is entitled to recover. Mr. Chief Justice Lawrence : I agree with Mr. Justice Scott in the opinion, that in cases like that before the court, in which the contract does not provide for a forfeiture of the money paid, when the vendor has rescinded for non-performance by the vendee, the vendee may maintain an action at law for money had and received, and recover the money paid, less the rents and profits of the land while occupied by the vendee, and such damages as the vendor has suffered in consequence of the failure of the vendee to perform his contract.